internal_revenue_service department of the treasury number info release date index number washington dc person to contact telephone number refer reply to cc psi 6-genin-101740-02 date date dear in a letter to this office dated date you requested information concerning notice_2001_70 2001_45_irb_437 specifically you asked whether the election provided in the notice to apply the half-year_convention instead of the mid-quarter convention is available to all business taxpayers or whether it is available only to taxpayers directly impacted by the events of date accordingly the following general information is provided notice_2001_70 permits any taxpayer to make the election not to apply the mid-quarter convention to business property placed_in_service during the taxable_year if the third quarter of the taxpayer’ sec_2001 taxable_year includes date whether or not the taxpayer was directly impacted by the events that occurred on that date a second notice notice_2001_74 2001_49_irb_551 gives additional guidance for making the election for taxpayers that file form_2106 rather than form_4562 or that file their taxes electronically notice_2001_74 also extends permission to make the election to apply the half-year_convention instead of the mid-quarter convention to any taxpayer whose fourth quarter of the taxable_year includes date whether or not the taxpayer was directly impacted by the events occurring on that date i hope that this letter has been helpful if you need further information please contact not a toll-free number sincerely yours kathleen reed kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
